UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6772


CLAYTON BROWN,

                 Plaintiff - Appellant,

          v.

R. C. MATHENA, Warden; OFFICER MITCHELL; SERGEANT SHRIEVE,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00192-sgw-mfu)


Submitted:   August 26, 2010                 Decided:   September 3, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clayton Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clayton     Brown   appeals    the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Brown v. Mathena, No. 7:10-cv-00192-sgw-mfu (W.D. Va.

May 14, 2010).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2